Pish, C. J.
1. Where upon a trial for murder the evidence for the State, if credible, showed that the homicide was without justification or extenuating circumstances, and the evidence for the accused and his statement-to the jury were to the effect that he took the life of the deceased in self-defense, the following instruction was not cause for a new trial: “Th® killing shown to have been done by the defendant, the law presumes it was done with malice, unless the contrary is made to appear to you.” Tolbirt v. State, 124 Ga. 767, and cit.
2. As has been frequently ruled, an instruction correct in itself is not rendered erroneous by a failure to charge some other pertinent legal proposition.
3. Even if the evidence authorized a charge on the law of confessions, the failure to instruct the jury on that subject, in the absence of an appropriate written request so to do, was no cause for a new trial. Patterson v. State, 124 Ga. 408.
4. There was ample evidence to authorize the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.